Exhibit 12.1 UNITED COMMUNITY BANKS, INC. RATIO OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 EARNINGS + Pre-tax (loss) income from continuing operations ) ) ) + Fixed charges + Amortization of capitalized interest - Capitalized interest - Preferred TARP dividends (pre-tax equivalent) - - - Preferred TARP accretion (pre-tax equivalent) - - - Preferred dividends (pre-tax equivalent) Total earnings ) ) Interest on deposits Total earnings exc. deposit int. ) ) ) FIXED CHARGES + Interest expensed + Interest capitalized - + Interest included in rental expense + Preferred TARP dividends (pre-tax equivalent) - - + Preferred TARP accretion (pre-tax equivalent) - - + Preferred dividends (pre-tax equivalent) 20 22 24 28 30 Total fixed charges Interest on deposits Total fixed charges exc. deposit int. RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits ) x ) x x x x Excluding interest on deposits ) x ) x ) x x x DEFICIENCY (503(d) 1(A)) with deposit int - - DEFICIENCY (503(d) 1(A)) without deposit int - -
